DETAILED ACTION
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 25-36, drawn to an apparatus, classified in H01L 21/67389.
II. Claims 38-44, drawn to an apparatus, classified in H01L 21/67259.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable (MPEP § 806.05(d)). In the instant case, subcombination I has separate utility in a system which manually regulates the angle of the airflow control wing; subcombination II has separate utility in a system comprising a gas suction part disposed in an upper portion of a wafer transfer chamber.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104 (MPEP § 821.04(a)). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In addition, this application contains claims directed to the following patentably distinct species, whereby one species must be selected from each group:
Group 1: Drawn to the method of control in view of a value measured by the concentration sensor.
Species A: Operating the first exhaust part to allow the downflow inside the storage container (claim 39).
Species B: Operating the angle of the airflow control device to allow the downflow inside the storage container (claim 41). 
Group 2: Drawn to the method of control in view of a value measured by the humidity sensor.
Species A: Operating the second exhaust part to guide the downflow in a direction opposite the storage container (claim 40).
Species B: Operating the angle of the airflow control device to guide the downflow in a direction opposite the storage container (claim 43).
The species are independent or distinct because they are not connected in any of design, operation, or effect under the disclosure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 25-38 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because they have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716	
/KARLA A MOORE/     Primary Examiner, Art Unit 1716